Case 2:20-cv-05857-MMB_ Document 58-4 Filed 03/26/21 Page 1of1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

KEITH FETSURKA, et al.,
Plaintiffs :
Vv. : Case No. — 2:20-cv-05857
DANIELLE OUTLAW, et al.,
Defendants
ORDER OF JUDGMENT

Defendants Danielle Outlaw and City of Philadelphia submitted to all Plaintiffs on
March 25, 2021, the Offer of Judgment pursuant to FRCP Rule 68 attached as Exhibit A
to Plaintiffs’ Motion for Entry of Judgment Pursuant to Offer of Judgment, offering
judgment against Defendants Danielle Outlaw and the City of Philadelphia in the amount
of $30,000.00 for all claims for damages, costs, attorneys’ fees and interest accrued to date
and an injunctive order imposing the terms specified in Defendants’ Offer of Judgment.
Plaintiffs duly accepted the Offer of Judgment the same day as reflected in Exhibit B. The
Offer of Judgment and Notice of Acceptance, together with proof of service, having been
duly filed, IT IS ORDERED that judgment is entered against Defendants Danielle Outlaw
and the City of Philadelphia in accordance with the terms of the Offer of Judgment.

 

Honorable Judge Michael Baylson
